DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Request for Continued Examination filed on 10/07/2021.  Claims 1, 5, 9, and 13 have been amended. Claims 2, 6, 10, and 14 have been canceled. New claim 21 is added. Claims 1, 3-5, 7-9, 11-13, and 15-16 are pending in this office action, of which claims 1 and 9 are independent claims.

Response to Arguments
Applicant’s arguments, see pages 10-12, filed 8/7/2018, with respect to the rejections of claims 1-10 and 12-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Reasons for Allowance
Claims 1, 3-5, 7-9, 11-13, and 15-16 (re-numbered 1-12) are allowed over the prior art of record. The following is an Examiner’s statement of reason for allowance: 
The prior art reference Bogrett et al. (US 9330140 B1) discloses a data processing method comprising using an application server computer, establishing a shared multi-tenant system in which tenant data that is associated with tenants is stored together in a real shared data store system; providing to a tenant computing device identifiers that identify virtual objects, wherein each of the virtual objects represents a data entity that is stored in the real shared data store system; receiving a SQL query from the tenant computing device that specifies a data operation on a first virtual object of 

 The prior art reference Kapoor et al. (US 20110320416 A1) discloses a data management in plural node systems, and more specifically, to eliminating redundant processing of data to ensure data integrity and execute UPDATE and MERGE query language statements as intended by a user. This improves the efficiency and complies with a requirement to obey the set operation rules in a relational database system. A present invention embodiment implements the mechanism in multi-node cluster and replicated systems.
The major difference between the prior art and the instant invention is the improvement of the prior period adjustment (PPA) process, using this process, PPA may be accurately performed in a multitenant environment, which was previously too costly in time, processing power, impossible to perform, or at best was performed in a black box. In particular, by utilizing a calculation database, and identifying the minimum amount of data needed for PPA, tenants may continue to access their data even as PPA is performed, and the production databases are not unnecessarily accessed during calculations, improving the tenant experience. Where Bogrett reference discloses a method for providing an individual tenant with a greater degree of access to their data in a multitenant system at the Structured Query Language (SQL) level and Kapoor reference teaches data management in plural node systems, and more specifically, to eliminating redundant processing of data to ensure data integrity and execute UPDATE and MERGE query language statements as intended by a user. 
However, these and other prior art of record does not teach or fairly suggest the combined limitations of the claimed invention “using an application server computer of an application service provider (ASP), establishing computerized shared multi-tenant data storage in which tenant data that is associated with a plurality of different tenants of the ASP is stored together in a production database, wherein the application server computer maintains a replay log that tracks changes for each tenant, the replay log comprising stored digital data representing a plurality of events, each event defining an adjustment; receiving by the application server computer, a first request to perform a prior period adjustment (PPA) for a first tenant in which data values applicable to a time period earlier than a current time period will be modified; in response to the first request, identifying a working subset of data from first tenant data in the production database and copying the working subset of data to a calculation database that is separate from the production database, wherein the working subset comprises a minimum amount of data needed to perform accurate PPA according to a policy associated with the first tenant; performing the PPA, using the working subset in the calculation database, to result in creating and storing a plurality of result data; while performing the PPA: receiving a second request using the first tenant data in the production database, performing the second request using the first tenant data in the production database, and updating the replay log based on the second request by recording the plurality of events during a calculation process and tracking changes for each tenant; after completing the PPA performing a synchronizing step by transferring the plurality of results to the production database and using the replay log to replay the plurality of events performed from the second request and action adjustment; sending a notification to one or more entities impacted by the plurality of changes that were made to the first tenant data during transferring, wherein the notification identifies differences represented in the plurality of changes.” as recited in the independent claims 1 and 9.
 

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



2/10/2022
/NARGIS SULTANA/Examiner, Art Unit 2164        

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164